PER CURIAM.
Motion for an appeal from a judgment of the Nelson Circuit Court dismissing appellant’s petition in a suit for a declaration of rights concerning changes for the storage of whiskey. Examination of the record discloses the amount in dispute is $50.10 which is • insufficient for this Court to entertain the appeal. We call attention to the fact that the nature of a declaratory judgment action does not eliminate the question of whether the amount in controversy is sufficient to give this Court jurisdiction.
Appeal dismissed.